Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending.
The Drawings filed 06/04/2020 are approved by the examiner.
The IDS statement filed 06/04/2020 has been considered. An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2017/0117650, hereinafter Yoshida).
	As to claims 1 and 2, Yoshida teaches a surface protection composition (surface protective agent composition) comprising at least one phosphorus compound and a lubricant base oil (abstract and para. 0012-0014).  Yoshida teaches the phosphorus compound has the structure of the formula:

    PNG
    media_image1.png
    136
    265
    media_image1.png
    Greyscale

where X4, X5, X6, and X7 each independently represent an oxygen atom or a sulfur atom, provided that at least three thereof represent oxygen atoms, and R14, R15, and R16 each independently represent a hydrogen atom or a hydrocarbon group having from 1 to 30 carbon atoms (para. 0014), and a preferable structure thereof is X4, X5, X6, and X7 are oxygen atoms, and at least one of R14, R15, and R16 is a branched hydrocarbon group having from 8 to 30 carbon atoms (para. 0025 and 0082).  This preferable structure reads on the claimed phosphorus compound (a)/general formula (1).  The phosphorus compound is provided in a preferable amount of 0.1 to 4.0% by mass in terms of phosphorus element based on the total amount of the composition (para. 0093), which falls within the instantly claimed range of 0.1 to 10 mass% in terms of phosphorus element with respect to the total amount of the composition.  Yoshida further teaches the composition further comprises a salicylate of an alkali or alkaline earth metal provided in an amount of 0.005 to 3.0% by mass in terms of metal element based on the total amount of the composition (para. 0016-0018; see also para. 0105, 0107, and 0114), which reads on the claimed metal-containing compound (c) substantially overlapping and nearly falling within the instantly claimed range of 0.1 to 10 mass% in terms of metal element with respect to the total amount of the composition. 
	Yoshida fails to explicitly teach with sufficient specificity under the meaning of anticipation the composition further comprises a component corresponding to the claimed at least one phosphorus compound (b1) of general formula (2) and/or carboxylic acid compound (b2) of general formula (3) in an amount of 5.0 to 60 mass% with respect to the total amount of the composition.
	However, Yoshida further teaches providing additional additives in the surface protective agent composition that read on these claimed (b1) and (b2) components.  Yoshida teaches providing two or more kinds of the phosphorus compound component (b) (para. 0091), and alternative embodiments of the hydrocarbon group(s) on the compound include linear alkyl groups (para. 0074).  Although, as described above, the phosphorus compound is provided in a preferable amount of 0.1 to 4.0% by mass in terms of phosphorus element based on the total amount of the composition (para. 0093), note the actual amount of the compound in mass% with respect to the total amount of composition is actually much greater, e.g., about 20% or about 30% by mass of the total amount of the composition, (Table 1).  Yoshida also teaches providing an additional grease component for enhancing the surface protection capability of the composition, including a metal soap-based thickener obtained by saponifying a fatty acid, particularly a monobasic aliphatic carboxylic acid having 12 to 20 carbon atoms with an alkali metal hydroxide or alkaline earth metal hydroxide (para. 0126-0127).  A monobasic aliphatic carboxylic acid having 12 to 20 carbon atoms being a component of the soap reads on the instantly claimed carboxylic acid compound (b2) of general formula (3) R7-COOH where R7 represents a linear hydrocarbon group within the range of 11 to 21 carbon atoms.  Note this soap can also at once read on both carboxylic acid compound (b2) of general formula (3) and metal-containing compound (c) (even in place of the cited salicylate of an alkali or alkaline earth metal, which itself is optional in the compositions of Yoshida) since the soap contains a monobasic aliphatic carboxylic acid having 12 to 20 carbon atoms and an alkali metal hydroxide and/or alkaline earth metal hydroxide as its components/composition.  The grease is provided in an amount of 0.1 to 10% by mass based on the total amount of composition (para. 0133), and the soap is provided in an amount of 2 to 30% by mass of the grease in view of an intended consistency (para. 0129).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an additional phosphorus compound and/or a carboxylic acid-containing compound as additional additives in the composition of Yoshida in order to further tailor the protective properties of the composition since Yoshida teaches providing more than one protective phosphorus compound in the composition and/or providing a grease component for enhancing the surface protection capability of the composition.  
Although it appears providing either one or both of these components would at least overlap the disclosed range of 5.0 to 60% by mass range of instant claim 1 by following the express teachings of the reference (see the ranges disclosed above), it would have also been obvious to a person of ordinary skill in the art to further vary and/or optimize the relative amount of the additional phosphorus compound and/or grease component in order to obtain an improved or even merely a sufficient protective and/or thickening effect of the surface protective agent composition.  A similar rationale applies for the claimed mass ratio of (a):{(b1)+(b2)} being 5:95 to 95:5 of instant claim 2, e.g., it would have also been obvious to a person of ordinary skill in the art to further vary and/or optimize the relative amount of the additional phosphorus compound and/or grease component relative to the branched phosphorus compound in order to obtain an improved or even merely a sufficient protective and/or thickening effect of the surface protective agent composition.  
As to claims 3 and 7, Yoshida teaches a metal in the compound (c) is an alkali metal or an alkaline earth metal, as described above.
As to claims 4 and 8, Yoshida teaches the oil (d) is contained in an amount significantly overlapping the claimed range of 5.0 to 90 mass% with respect to the total amount of the composition (the amount of lubricant base oil is mixed as the balance of the composition, preferably at least 15% by mass or more, para. 0069; see also Tables 1 and 2 disclosing exemplary base oil amounts varied among the range of about 20 to 59 mass% of the composition). 
As to claims 5 and 9, Yoshida teaches the oil (d) has a kinematic viscosity significantly overlapping the claimed range of 10 mm2/s or higher at 100°C, e.g., 1 to 70 mm2/s at 100°C (para. 0067).  Yoshida further teaches species of lubricant base oils which naturally encompass the claimed number-average molecular weight of 400 or higher, e.g., wax, which would be known to the skilled artisan as encompassing carbon chain lengths of about 30, i.e., a molecular weight of approximately 420 g/mol, and/or diisodecyl adipate as a synthetic oil, which has a molecular weight of 427 g/mol.  See para. 0062-0066.  
As to claims 6 and 10, Yoshida teaches a terminal-fitted electric wire comprising a terminal, an electric conductor, and an electric connection part formed between the terminal and electric conductor, covered with the surface protective composition.  See para. 0148-151 describing a terminal connected to a core wire, i.e., an electric conductor, and Fig. 1 and para. 0152-0156 describing the surface protective agent composition coated on the connected terminal and core wire.  See also Fig. 4 and para. 0157-0161 describing an electric connection structure of a wire connected to a terminal and covered with the surface protective agent composition.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 23, 2021